MEMORANDUM **
Based on the information conveyed, by the 911 operator, their personal observations, and their interviews and on-the-scene observations of McQueen and Gill-more, the police officers at the scene had probable cause to arrest McQueen for ” child endangerment, battery, spousal battery, and disturbing the peace. Barlow v. Ground, 943 F.2d 1132, 1135 (9th Cir.1991) *603(probable cause exists when, under the totality of the circumstances known to the arresting officer, a reasonable person could conclude that a fair possibility exists that the suspect has committed the crime). McQueen may not have been guilty of these crimes, but it was not unreasonable for the arresting officers to believe that he was when he was arrested.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.